DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-14 are objected to because of the following informalities:
In claim 1, line 9, “central axis a rotational center” I believe this should be written as “central axis as a rotational center”.
In claim 1, line 16, “the rear end of the locking member” I believe this should be written as “the rear side of the locking member” to be consistent with how it is defined earlier in the claim.
In claims 3-14, line 1, “The toggle structure for a rachet wrench” should be “The toggle structure for a ratchet wrench” to match claims 1-3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 11 recites the limitation "the bottom portion of the toggler" in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat "the bottom portion of the toggler" as being "the rear end of the toggler" as defined in claim 1. 
Claim 12 recites the limitation "the bottom portion of the toggler" in line 3. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat "the bottom portion of the toggler" as being "the rear end of the toggler" as defined in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2005/0235783) in view of Hu (US 2014/0060259).
Regarding Claim 1, Shen discloses or teaches a main body (Fig. 3, item 50) having an accommodating cavity (Fig. 3, item 52) and a receiving slot ((Fig. 3, item 54); the receiving slot arranged at a rear side of the accommodating cavity, and the accommodating cavity connected to the receiving slot; a ratchet (Fig. 3, item 60) having a central axis (Fig. 3, dotted line within the center of item 60) and pivotally arranged inside the accommodating cavity; the ratchet having a ratchet teeth portion (Fig. 3, item 61) formed to surround an outer circumference thereof; the ratchet portion having a length extended along a direction of the central axis; the ratchet configured to rotate inside the accommodating cavity with the central axis a rotational center; (Fig. 3, item 61 extends along the dotted line) a locking member (Fig. 3, item 65) received inside the accommodating cavity and having a locking teeth portion formed at a front end surface (Fig. 3, item 66) thereof to engage with the ratchet teeth portion of the ratchet; a direction switch member (Fig. 3, item 70) installed inside the receiving slot and located at a rear side of the locking member (Fig. 3, item 67); the direction switch member having an assembly portion formed at a front end (Fig. 3, item 71) thereof and arranged opposite from the rear end of the locking member; an elongated toggler (Fig. 3, item 75) arranged between the direction switch member and the locking member and having a length extended along an axial direction of the central axis of the ratchet (Fig. 3, item 75 extends vertically along the direction of the dotted line of item 60); the toggler having an abutment portion (Fig. 3, front of item 75 opposite the side of item 76) formed at a front end thereof and engaged with the rear end of the locking member; the toggler having at least two connecting portions formed at a rear end (Fig. 3, item 77 plus the other two points of item 75) thereof, and the two connecting portions arranged along a length direction of the toggle.
Fig. 2, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the elastic element in Shen with a second elastic element as in Hu, because having two elastic elements pushing the toggler to abut against the locking member increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 2, Shen discloses or teaches the connecting portions of the toggler are grooves (Fig. 3, items 76).
Regarding Claim 3, Shen discloses or teaches the connecting portions of the toggler are protrusions (Fig. 3, item 77 and tines on either side of items 76 grooves),and one ends of the elastic elements are mounted onto the protrusions (Fig. 4, items 77).
Regarding Claim 4, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element 
Regarding Claim 5, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element as in Hu, because having two grooves with two elastic elements increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 6, Shen only shows one groove on direction switch and one elastic element in the groove (Fig. 1) but it does not explicitly state or show at least two grooves and one ends of the elastic elements are received inside the grooves. However, Hu teaches at least two grooves (Fig. 3, that items 233 reside in) and one ends of the elastic elements are received inside the grooves (Fig. 3, item 233).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the groove and elastic element in Shen with a second groove and elastic element as in Hu, because having two grooves with two elastic elements increases the tension force against the locking member preventing slippage and creates redundancy in case one elastic element fails.
Regarding Claim 13, Shen discloses or teaches an axial length of the direction switch member along the central axis of the ratchet is longer than the length of the toggle (Fig. 3, item 74 extends to the bottom switch member plate item 79 which is longer than item 75 in the central axis direction through the vertical center of item 60, axis drawn from item 60 arrow to item 62 arrow).
Regarding Claim 14, Shen discloses or teaches abutment portion is an arched shape (Fig. 5, item 75).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 1, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 7, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 2, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 8, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 3, in further view of Lee et al. (US 2016/0067848), hereinafter Lee.
 Regarding Claim 9, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member includes at least two protrusions.  However, Lee teaches the assembly portion of the direction switch member includes at least two protrusions (Fig. 3, items 23 and 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to direction switch member in Shen as modified by Hu with two protrusions as in Lee, because having two protrusions on the direction switch provides better surface contact with the locking member.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 1, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 10, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 2, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 11, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hu as applied to claim 3, in further view of Chou et al. (US 2018/0029202), hereinafter Chou.
 Regarding Claim 12, Shen as modified by Hu does not explicitly state or show the assembly portion of the direction switch member is formed by an elongated slot, and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot. However, Chou teaches the assembly portion of the direction switch member is formed by an elongated slot (Fig. 4, item 44), and the bottom portion of the toggler and one ends of the elastic elements are received inside the elongated slot (Fig. 4 and 6, item 52 and 51, para. 0091). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction switch member in Shen as modified by Hu with an elongated slot and the toggle and elastic elements are received inside the elongated slot as in Chou, because an elongated slot and the toggle and elastic elements are received inside the elongated slot provides better surface contact with the locking member to keep it stable and firmly in contact with the ratchet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsieh (US 8763498) Fig. 3 teaches spring item on a protrusion on the switch member.  Hu (US 2016/0129563) Fig. 2 teaches a ratchet with locking Hu et al. (US 2016/0008959) Fig. 2 teaches a ratchet with locking member, and switch member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723